IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-10558
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

BILLY DELBERT DICKEY,

                                         Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 1:93-CV-167-C
                       - - - - - - - - - -
                        September 2, 1998

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Billy Delbert Dickey, prisoner #59036-079, appeals from the

district court’s denial of his motion to vacate, set aside, or

correct his sentence pursuant to 28 U.S.C. § 2255.     Dickey argues

that he received ineffective assistance of counsel.    He contends

that his attorney erroneously advised him to plead guilty to one

count of money laundering because information regarding the money

laundering offense had been obtained during his debriefing in

violation of the terms of the plea agreement and that his

attorney failed to investigate the type of methamphetamine upon

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 96-10558
                               -2-

which Dickey’s conviction was based.   We have reviewed the record

and find no reversible error.   Accordingly, the judgment of the

district court is AFFIRMED.